                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA



MICHAEL PIAZZA ET AL.                                 CIVIL ACTION


VERSUS                                                NO. 17-10289


ASSOCIATED WHOLESALE                                  SECTION: “H”
GROCERS INC.



                         ORDER AND REASONS
      Before the Court are Plaintiff’s Second Motion for Conditional
Certification (Doc. 76) and Plaintiff’s Motion for Reconsideration (Doc. 75) of
the Court’s January 8, 2019 Order and Reasons granting Defendant’s
unopposed Motion to Dismiss Opt-in Plaintiffs. For the following reasons, the
Motions are DENIED.


                              BACKGROUND
      This is a lawsuit seeking allegedly unpaid wages under the Fair Labor
Standards Act (“FLSA”), 29 U.S.C. § 201 et seq. Plaintiff Michael Piazza
worked for Defendant Associated Wholesale Grocers, Inc. (“AWG”) as a forklift
operator and a loader at the company’s distribution warehouse in Pearl River,
Louisiana. The thrust of Piazza’s claim is that AWG violated the FLSA by
automatically deducting a 30-minute lunch break from employee time sheets
even though AWG allegedly knew that the employees regularly chose to work

                                      1
through lunch breaks. Piazza alleges that this practice amounted to an
unlawful policy that resulted in him and other AWG employees not being paid
the overtime wages that they had earned.
        On March 28, 2018, Piazza moved to conditionally certify a class
consisting of all laborers who worked for AWG beginning on October 7, 2014.
On August 3, 2018, this Court denied Piazza’s request on the ground that
Piazza “fail[ed] to present any evidence that potential class members were the
victims of a common, unlawful policy or practice” by Defendant AWG. 1 The
Court noted that an “employer’s use of an automatic deduction for lunch does
not, by itself, violate the FLSA,” 2 and that “[i]n light of Defendant’s evidence
of an existing policy for correcting the automatic deduction when employees
work through lunch and examples of that policy being used in practice,
Plaintiff must present some evidence that the potential class members are
similarly situated with respect to why their time was not corrected.” 3
        At the time the Court denied Plaintiff’s first request for conditional class
certification, more than two dozen people had joined the suit as opt-in
plaintiffs. On August 17, 2018, Defendant moved to dismiss the opt-in
plaintiffs from the suit in light of the Court’s denial of Plaintiff’s request for
conditional class certification. Plaintiff never responded to Defendant’s motion
to dismiss the opt-ins. Accordingly, the Court granted Defendant’s request as
unopposed on January 2, 2019.
        On January 8, 2019, Plaintiff filed a Motion for Reconsideration of the
Court’s January 2, 2019 Order and Reasons that dismissed the opt-in plaintiffs



1   Doc. 72 at 6.
2   Id. at 7 (citing Cason v. Vibra Healthcare, No. 10-10642, 2011 WL 1659381, at *3 (E.D.
    Mich. May 3, 2011); Frye v. Baptist Mem’l Hosp., No. 07-2708, 2010 WL 3862591, at *5
    (W.D. Tenn. Sept. 27, 2010)).
3   Id. at 7–8.

                                             2
from this suit. On the same day, Plaintiff filed a Second Motion for Conditional
Certification. Defendant opposes both Motions. The Court will first address
Plaintiff’s Second Motion for Conditional Certification before turning to the
Motion for Reconsideration.


                                   LEGAL STANDARD
    I.   Second Motion for Conditional Certification
         The FLSA allows a plaintiff to bring a claim on his own behalf and on
the behalf of others who are “similarly situated.” 4 To determine whether
plaintiffs are similarly situated for conditional certification purposes, courts
typically apply either the Lusardi approach or the Shushan approach. 5 The
Fifth Circuit has not determined whether either approach is required. 6 The
Eastern District of Louisiana, however, has consistently applied the approach
first articulated in Lusardi v. Werox Corp. 7 Under the Lusardi approach, courts
generally require “at least substantial allegations that the [potential class
members] were together the victims of a single decision, policy, or plan” that is
unlawful.” 8




4   29 U.S.C § 216.
5   Compare Shushan v. University of Colorado, 132 F.R.D. 263 (D. Colo. 1990) with Lusardi
    v. Werox Corp., 118 F.R.D. 351 (D.N.J. 1987).
6   See Mooney v. Aramco Servs. Co., 54 F.3d 1207, 1216 (5th Cir. 1995) (“We find it
    unnecessary to decide which, if either, of the competing methodologies should be employed
    in making an ADEA class certification decision.”), overruled on other grounds by Desert
    Palace, Inc. v. Costa, 539 U.S. 90, 123 (2003).
7   See, e.g., Smith v. Offshore Specialty Fabricators, Inc. 2009 WL 2046159, at *2 (E.D. La.
    July 13, 2009); Xavier v. Belfor USA Group, Inc., 585 F. Supp. 2d 873, 876 (E.D. La. 2008);
    Johnson v. Big Lots Stores, Inc., 561 F. Supp. 2d 559, 569 (E.D. La. 2008).
8   Smith, 2009 WL 2046159, at *2 (quoting H&R Block, Ltd. v. Housden, 186 F.R.D. 399, 400
    (E.D. Tex. 1999)).

                                               3
II.      Motion for Reconsideration
         A Motion for Reconsideration of an interlocutory order is governed by
Federal Rule of Civil Procedure 54(b). 9 “Under Rule 54(b), ‘the trial court is
free to reconsider and reverse its decision for any reason it deems sufficient,
even in the absence of new evidence or an intervening change in or clarification
of the substantive law.’” 10


                                LAW AND ANALYSIS
    I.   Second Motion for Conditional Certification
         This case is in the late stages of pre-trial litigation. The discovery
deadline passed more than two months ago, and trial is scheduled to begin in
about a month. Defendant argues that Plaintiff should not enjoy the relatively
lenient Lusardi standard of review for conditional certification under the FLSA
because it is meant to apply early in the pre-trial litigation process. Even under
the lenient Lusardi standard, however, Plaintiff still must produce substantial
allegations that the potential class members were together the victims of a
single unlawful policy or practice by their employer. 11 Plaintiff failed to do this
in his first motion for conditional certification. He fails to do so here, too.
         The Court previously ruled that conditional certification would not be
warranted unless Plaintiff presented “some evidence that the potential class
members are similarly situated with respect to why their time was not
corrected.” 12 In response to this directive, Plaintiff produced declarations by


9  FED. R. CIV. P. 54(b) (noting that a district court may revise at any time prior to final
   judgment “any order . . . that adjudicates fewer than all the claims or the rights and
   liabilities of fewer than all the parties”). See McClendon v. United States, 892 F.3d 775,
   781 (5th Cir. 2018).
10 Austin v. Kroger Texas, L.P., 864 F.3d 326, 336 (5th Cir. 2017) (quoting Lavespere v.

   Niagara Mach. & Tool Works, Inc., 910 F.2d 167, 185 (5th Cir. 1990)).
11 Smith, 2009 WL 2046159, at *2.
12 Doc. 72 at 7–8 (emphasis added).



                                             4
himself and a handful of the since-dismissed opt-in plaintiffs containing
statements that AWG never informed employees of their ability to correct
automatic lunch break deductions on days when they did not actually take a
lunch break. 13 The record, however, shows that Plaintiff received a copy of the
AWG employee manual, and the manual provides that employees must notify
their managers to correct inaccurate timecards. 14 Statements claiming that
AWG failed to notify employees of their ability to correct timesheets cannot
serve as the unifying fact making Plaintiff and the opt-in plaintiffs similarly
situated when the record shows that Plaintiff had been informed of his ability
to make such a correction. To the extent Plaintiff argues that the unlawful
policy at issue involved AWG’s alleged “fail[ure] to correct the incorrect time
records when it knew or should have known that the employee time records
were inaccurate,” 15 such an allegation appears to make a record-keeping claim
for which the FLSA does not provide a private right of action. 16 Accordingly,
Plaintiff has failed to show that the putative class members were together the
victims of a single policy or plan that was unlawful. Plaintiff’s Second Motion
for Conditional Certification is therefore denied.


II.   Motion for Reconsideration
      Plaintiff asks this Court to reconsider its order dismissing the opt-in
plaintiffs from this suit on the ground that the dismissal will waste judicial
resources because some of the dismissed opt-in plaintiffs have since filed their
own FLSA claims in a different case. The Court does not find this argument



13 See, e.g., Doc. 76-2 at 2, Doc. 76-3 at 2, Doc. 76-4 at 2.
14 See Doc. 61-1 at 4–7.
15 Doc. 76-1 at 5–6.
16 Lackey v. SDT Waste & Debris Servs., LLC, No. 11-1087, 2014 WL 2861819, at *3 (E.D.

   La. June 24, 2014) (collecting cases).

                                          5
persuasive. Plaintiff has not brought to the attention of this Court any law or
evidence suggesting that its January 2, 2019 Order and Reasons dismissing
the opt-in plaintiffs from this suit was erroneous. Accordingly, Plaintiff’s
Motion for Reconsideration is denied.


                               CONCLUSION
      For the foregoing reasons, Plaintiff’s Motions are DENIED.




                     New Orleans, Louisiana this 25th day of April, 2019.




                                    ____________________________________
                                    JANE TRICHE MILAZZO
                                    UNITED STATES DISTRICT JUDGE




                                        6
